DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/09/2021 in response to the Non-Final Office Action mailed 08/09/2021 has been entered.  
	Claims 1, 2, 10, 11, 13 and 17-20 have been amended, and no new claims have been added.  Claims 1-20 are currently pending in U.S. Patent Application No. 16/841,813.

Response to Claim Objections
In view of the foregoing amendments, the claim objections to claims 17 and 18 are withdrawn.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 1-20 are withdrawn.  


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the cited prior art and TEL et al. (US 2019/0196334) in particular, have been considered and determined non-persuasive.
More specifically, Applicant’s arguments assert that Tel fails to teach/suggest those final ‘determining’ and ‘updating’ limitations performed ‘concurrent with configuring the field-of-view at the second modeled target location’ as Tel fails to teach/suggest “a concurrent determination ‘determining the position of a first actual target location using the first image’ performed concurrent with ‘configuring the field-of-view at the second modeled target location’.  Accordingly, even if Applicant’s assertion that Tel fails to disclose/suggest any “concurrent determination of target locations” is accurately/factually the case, such a determination is not explicitly required by the claim(s), and accordingly this assertion isolated from any other potential differences/non-equivalencies fails to disqualify the disclosure of Tel as a whole in serving as applicable prior art at the minimum suggesting equivalents to the limitation(s) in question.  While Tel does appear to suggest that substrate-level overlay and focus correction sets may be used to make specific corrections for subsequent production wafers, Tel at the minimum suggests similar corrections made between/during stage movements for (and corresponding targets within) a single wafer – even if said wafer is for example a monitor wafer.  See for example Tel Figures 7I-7L, and [0118] which discloses that variances of a particular characteristic such as critical dimension, may occur/exist from pattern to pattern (e.g. a plurality of dies for a single wafer) in addition to between substrates/wafers.  See also Tel [0123].  In other words, Tel suggests that if there is a measured geometry at a first location/target that differs from one expected/desired based on design data (for that same target/location), such a difference may also/similarly exist as part of a ‘cumulative contribution’ to additional/second targets/patterns/locations (within the same wafer as well as otherwise) as compared to their respective design data(s).  For such a cumulative drift from baseline (for various parameters) based on any number of tool/process specific characteristics that may gradually change/fluctuate over a number of different processes, updating a model between 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 5-9, 10, 14-18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TEL et al. (US 2019/0196334).

As to claim 1, Tel teaches/suggests a method, comprising:
providing a tool comprising a detector and a stage for holding a specimen (stage(s)/table(s) [0041], [0054], [0062], [0078], [0087], detector(s) 18, [0049], [0073], [0074], [0079], [0083]);
using the tool ([0087] “There are various techniques for making measurements of the structures formed in the patterning process, including the use of an electron beam inspection (e.g., a scanning electron microscope), image-based measurement or inspection tools and/or various specialized tools. As discussed above, a fast and non-invasive form of specialized metrology and/or inspection tool is one in which a beam of radiation is directed onto a target on the surface of the substrate and properties of the scattered (diffracted/reflected) beam are measured. By evaluating those properties of the beam after it has been scattered by the substrate, one or more properties of the substrate can be determined. This may be termed diffraction-based metrology or inspection”):
configuring a field-of-view at a first modeled target location of a first target disposed on the specimen, wherein the first modeled target location is determined by summing a first design target location and a navigational error provided by an online model (MSD in view of model 206, [0084] “For a given target 30', a radiation distribution 208 can be computed/simulated from a parameterized model 206 using, for example, a numerical Maxwell solver 210. The parameterized model 206 shows example layers of various materials making up, and associated with, the target. The parameterized model 206 may include one or more of variables for the features and layers of the portion of the target under consideration, which may be varied and derived”, [0106], [0152], [0156], [0167]), wherein configuring the field-of-view comprises moving the stage relative to the detector ([0078] “Coarse and fine positioners may be provided to a second positioner PW configured to accurately position the substrate in relation to a measurement optical system. Various sensors and actuators are provided for example to acquire the position of a target of interest, and to bring it into position under the objective lens 15. Typically many measurements will be made on targets at different locations across the substrate W. The substrate support can be moved in X and Y directions to acquire different targets, and in the Z direction to obtain a desired location of the target relative to the focus of the optical system”);
grabbing a first image of the field-of-view using the detector ([0049], [0073], [0079] “This asymmetry can be measured by digital image processing in unit PU, and calibrated against known values of overlay”); and
[0078] subsequent target in view of [0106] “one or more second variables may include, but are not limited to, a moving standard deviation (MSD) of movement of a substrate stage of the lithographic apparatus 630, and/or a moving average (MA) of movement of the substrate stage of the lithographic apparatus 630”, [0167] “MSD is the moving standard deviation (MSD) of the positioning error”); and
concurrent with configuring the field-of-view at the second modeled target location ([0066] providing additional motivation regarding a concurrent model updating as doing so ensures accurate localization/metrology results and more efficient changes to batch processing when intervention is required (strip, rework, discard, adjustments around faulty target portions, etc.)), using a processor:
Tel suggests determining a position of a first actual target location using the first image ([0008] “In an embodiment, the lithography baseliner system then calculates, e.g., substrate-level overlay and/or focus correction sets. The lithographic apparatus then uses these correction sets to make specific corrections for exposure of subsequent production wafers”, [0065], [0067], [0078], [0079] “This asymmetry can be measured by digital image processing in unit PU, and calibrated against known values of overlay”, [0082], [0086], [0182]); and
Tel further discloses updating the online model with a difference between the first design target location and the first actual target location (updating parameters of model 206 [0084] “The initial values of the variables may be those expected for the target being measured. The measured radiation distribution 108 is then compared at 212 to the computed radiation distribution 208 to determine the difference between the two. If there is a difference, the values of one or more of the variables of the parameterized model 206 may be varied, a new computed radiation distribution 208 calculated and compared against the measured radiation distribution 108 until there is sufficient match between the measured radiation distribution 108 and the computed radiation distribution 208. At that point, the values of the variables of the parameterized model 206 provide a good or best match of the geometry of the actual target 30′. In an embodiment, there is sufficient match when a difference between the measured radiation distribution 108 and the computed radiation distribution 208 is within a tolerance threshold”);
wherein the processor is in electronic communication with the tool ([0183]).
Examiner notes Tel discloses grabbing one or more images associated with one or more targets between stage movement(s), in addition to obtaining metrology/geometry data associated with said target(s) based on acquired image data.  Tel additionally at the minimum suggests an actual/measured target position determined from an acquired image, for instances wherein such a position may permissibly be interpreted to include for example an overlay or critical dimension error in conjunction with a target location.  See also remarks identified above in Response to Remarks section.

As to claim 5, Tel teaches/suggests the method of claim 1.
Tel further teaches/suggests the method comprising updating the online model using secondary data ([0084]).

As to claim 6, Tel teaches/suggests the method of claim 1.
Tel further teaches/suggests the method wherein moving the stage relative to the detector comprises using an actuator to move the stage or the detector ([0078] “various sensors and actuators are provided for example to acquire the position of a target of interest”, [0052] “Deformation of an optical element may be performed for example by using one or more actuators”, [0107]).

As to claim 7, Tel teaches/suggests the method of claim 1.
Tel further teaches/suggests the method wherein the detector comprises an optical image detector and grabbing the first image includes receiving photons at the detector ([0067], [0073], [0079], [0087], [0203] etc.).

As to claim 8, Tel teaches/suggests the method of claim 1.
Tel further teaches/suggests the method wherein the detector comprises an electron detector and grabbing the first image includes receiving electrons at the detector (electron beam inspection [0087], [0173], [0203]).

As to claim 9, Tel teaches/suggests the method of claim 1.
Tel teaches/suggests the method further comprising using the first image, measuring the overlay for the first target ([0079]).

As to claim 10, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  Examiner notes Tel discloses corresponding structure to include that stage/table, detector and processor(s) as identified above for the case of claim 1.

As to claims 14-18, these claims are the system claims corresponding to method claims 5-9 respectively, and are rejected accordingly.

As to claim 19, this claim is the non-transitory CRM claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding CRM disclosure Tel ([0015], [0185-0186], [0191], etc.).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TEL et al. (US 2019/0196334) in view of Jeong (US 2015/0043803).

As to claim 2, Tel teaches/suggests the method of claim 1.
Tel further teaches/suggests the method comprising iteratively performing the model optimization for an instance of a third target (see model optimization as identified for the case of claim 1 above in further view of iterative application disclosed in [0207]).  Tel suggests the manner in which benefits/advantages associated with a model refinement based on a difference between a model and one or more target measurements/locations similarly apply with a reasonable expectation of success to any number of target locations and corresponding model differences.  
Jeong similarly evidences the obvious nature of concurrently ([0008] “This kind of same time design and printing of both functional patterns and targets assures a good correlation between the overlay error measured in the functional pattern area and the overlay error measured in the target area”) updating an online model with a difference between a target design location and a measured/observed/actual target location ([0015] “compares the modeled image to the measured image and modifies the estimated first and estimated second target parameters and estimated first and estimated second pattern parameters to minimize a difference between the modeled image and the measured image to determine actual first and second target parameters and the actual first and second pattern parameters”) in an iterative manner for N targets ([0009] wherein a target set comprises more than two targets, [0100], [0179-0180]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system/method of Tel to further comprise after configuring the field-of-view at the second modeled target location using the tool to grab a second image and perform that configuring, determining and updating step(s) for a third target as taught/suggested in Tel and Jeong, the motivation as similarly taught/suggested therein that such a iteratively performed updating for n target locations serves to generate a model optimized for a greater number of targets and/or patterns associated with target sets comprising more than two targets.

As to claim 3, Tel in view of Jeong teaches/suggests the method of claim 2.
Tel in view of Jeong further teaches/suggests the method configuring the field-of-view at the third modeled target location is after updating the online model with the difference between the first design target location and the first actual target location (Tel as modified by Jeong to include n number of target localization and model refinement iterations subsequently performed).

As to claim 4, Tel in view of Jeong teaches/suggests the method of claim 2.
Tel in view of Jeong further teaches/suggests the method configuring the field-of-view at the third modeled target location is before updating the online model with the difference between the first design target location and the first actual target location (Tel model refinement between stages/phases such as deposition, lithographic and etching stages, as distinguishable from multiple target localizations within a single stage/phase)

As to claims 11-13, these claims are the system claims corresponding to method claims 2-4 respectively, and are rejected accordingly.

As to claim 20, this claim is the non-transitory CRM claim corresponding to the method of claim 2 and is rejected accordingly.  


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669